Title: From Alexander Hamilton to James McHenry, 24 May 1799
From: Hamilton, Alexander
To: McHenry, James


New York, May 24, 1799. “… I shall confer with Col Smith on the subject of his Major and communicate the result.… I am of opinion that the hat ought to be delivered with its furniture complete. It will often be no easy matter for the Officers to supply a deficiency; and it is one of those instances in which œconomy will be likely to disgust by the air of excessive parsimony. Will it not be well to authorize the Commandants to make provision as to the hats already delivered? Patterns shall shortly be forwarded not only of the articles you mention but of cloathing and accoutrements generally.…”
